DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.  	Claims 1-14 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Akita (US 2010/0302259 A1) teaches An image processing device (Fig. 1) comprising: a two-dimensional graphics processor that generates two-dimensional drawing data based on the converted two-dimensional drawing command; (“the CPU 10 executes the selected vertex command generation function to generate graphics drawing data 20 on the basis of the graphics drawing control data 23 and the precomputed data 24 and stores the generated graphics drawing data 20 in the VRAM 16.” [0087] “In the case of three-dimensional graphics, the graphics drawing processor 12 computes a two-dimensional image of a three-dimensional object provided as three-dimensional data that is to be viewed from a given angle and writes the data for each pixel in the memory to generate two-dimensional image data 21.  … The graphics drawing processor 12 performs geometric processing such as scaling up and rotation of a three-dimensional object according to the position and posture of the object on the basis of tree-dimensional data (graphics drawing data 20) of the three-dimensional object read from the VRAM 16. A three-dimensional object is typically represented as a collection of many polygons. In the geometry processing, coordinate a three-dimensional graphics processor that generates three-dimensional drawing data based on a three-dimensional drawing command; (“The CPU may be configured to execute CPU code 303.sub.C, which may include an application that utilizes graphics, a compiler and a graphics API. The graphics API can be configured to issue draw commands to programs implemented by the GPU." [0046] “The rendering pipeline 330 may be configured to render graphics as images that depict a scene having a two-dimensional or preferably three-dimensional geometry in virtual space (sometime referred to herein as "world space").” [0072]) Claim 9 is similar in scope to claim 1, and thus is taught under similar rationale.
However, claims 1-14 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “a display controller that displays the two-dimensional drawing data in place of the three-dimensional drawing data when a load of the three-dimensional graphics processor is high.” Claim 9 is similar in scope to claim 1, and thus is allowed under similar rationale.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Xiao Wu can be reach on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619